UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2360


In Re:   HERBERT CHAVIS,

                Petitioner.




     On Petition for Writ of Mandamus.      (3:08-cv-00501-GCM)


Submitted:   March 13, 2009                 Decided:   March 25, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Herbert Chavis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Herbert        Chavis     petitions          for     a    writ       of   mandamus

seeking an order compelling the district court to conduct an

evidentiary hearing in a 28 U.S.C. § 2254 (2006) action that the

district      court      previously         dismissed        without       prejudice.           We

conclude that Chavis is not entitled to mandamus relief.

              Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                          In re First Fed. Sav. &

Loan   Ass’n,      860 F.2d 135,    138      (4th    Cir.       1988).         Further,

mandamus      is   a     drastic       remedy       and    should        be     used    only    in

extraordinary circumstances.                 Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir.   1987).          It    is    available        only   where        there    is     no    other

available remedy.                In re Braxton, 258 F.3d 250, 261 (4th Cir.

2001).   Because        Chavis       had    other        means     of    obtaining          relief,

namely   to     file        an    appeal    from     the     district         court’s        order,

mandamus relief is not available.

              Accordingly,          although        we    grant    leave      to    proceed      in

forma pauperis, we deny the petition for writ of mandamus.                                       We

dispense      with      oral        argument    because           the    facts        and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              PETITION DENIED

                                                2